PER CURIAM.
The petition is granted and Manuel Mo-jica Anton is hereby afforded a belated appeal from judgment and sentence in case number 06-1631CFA and 06-1825CFA in the Circuit Court for Escambia County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
*1255The circuit court is directed to appoint counsel to represent petitioner in the appeal, if he qualifies for such an appointment.
PETITION GRANTED.
BROWNING, C.J., POLSTON and HAWKES, JJ., concur.